PER CURIAM:
The above styled claim was submitted for decision based upon a stipulation signed by both parties. The claimant, Patricia A. Parsons, seeks an award of $2,000.00 from the respondent, Division of Highways, for damage to her vehicle. According to the stipulation, the claimant and the respondent agreed to the following statements:
1. On or about August 18, 1995, the claimant and her brother drove to work in the claimant’s 1993 Dodge Colt. The claimant works for the State Lottery Commission and her brother works for the respondent’s Materials Division.
2. After leaving the claimant at her place of work, the claimant’s brother drove her vehicle to the Materials Division and parked in the parking area next the respondent’s chemical laboratory located on 312 Michigan Avenue in Charleston, West Virginia.
3. During the day in question, either some acid or acidic water from the respondent’s chemical laboratory apparently leaked form a deteriorated gutter on the building and onto the claimant’s vehicle.
4. As a result of the leak from the respondent’s chemical laboratory, the claimant’s light blue vehicle was covered by dark spots on several places. Unsuccessful attempts were made to remove the spots from the claimant’s vehicle.
5. In order to restore the claimant’s vehicle to the condition it was in before the leak, the claimant’s vehicle will have to be repainted.
6. The respondent acknowledged responsibility for the damage done to the claimant’s vehicle and agreed to compensate the claimant in the amount of $1,200.00. The claimant agreed to accept the $1,200.00.
The Court having reviewed the stipulation and finding that the amount of $1,200.00 is fair and reasonable. The Court hereby makes an award of $1,200.00 to the claimant.
Award of $1,200.00.